Case 2:16-cv-03714-GW-AGR Document 2288-1 Filed 08/02/21 Page 1 of 2 Page ID
                                #:153230
        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

  1   MARK D. SELWYN (SBN 244180)
      mark.selwyn@wilmerhale.com
  2   WILMER CUTLER PICKERING
       HALE AND DORR LLP
  3   2600 El Camino Real, Suite 400
      Palo Alto, California 94306
  4   Tel: (650) 858-6000
      Fax: (650) 858-6100
  5
      JAMES M. DOWD (SBN 259578)
  6   james.dowd@wilmerhale.com
      AARON S. THOMPSON (SBN 272391)
  7   aaron.thompson@wilmerhale.com
      WILMER CUTLER PICKERING
  8     HALE AND DORR LLP
      350 South Grand Avenue, Suite 2400
  9   Los Angeles, California 90071
      Tel: (213) 443-5300
 10   Fax: (213) 443-5400
 11   Attorneys for Defendants and Counter-
      Claim Plaintiffs Broadcom Limited,
 12   Broadcom Corporation, Avago
      Technologies Limited, and Apple Inc.
 13
 14                 UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
 15
      THE CALIFORNIA INSTITUTE OF   CASE NO. 2:16-cv-3714-GW(AGRx)
 16   TECHNOLOGY,
                    Plaintiff,      DEFENDANTS’ MEMORANDUM
 17                                 IN SUPPORT OF THEIR MOTION
          vs.                       FOR RELIEF FROM JUDGMENT
 18                                 UNDER RULE 60(B)
      BROADCOM LIMITED, BROADCOM
 19   CORPORATION, AVAGO
      TECHNOLOGIES LIMITED, AND
 20   APPLE INC.,                   Hon. George H. Wu
                                    United States District Court Judge
 21                 Defendants.     Hearing Date: March 14, 2022_____
                                    Time: 8:30 AM
 22                                 Place: Courtroom 9D

 23
 24
 25
 26
 27
 28
                                                                  Case No. 2:16-cv-3714-GW-AGRx
                DEFS.’ MEM. IN SUPPORT OF MOTION FOR RELIEF FROM JUDGMENT UNDER RULE 60(B)
Case 2:16-cv-03714-GW-AGR Document 2288-1 Filed 08/02/21 Page 2 of 2 Page ID
                                #:153231
        REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

  1   BROADCOM LIMITED, BROADCOM
      CORPORATION, AVAGO
  2   TECHNOLOGIES LIMITED, AND
      APPLE INC.,
  3
                          Counterclaim-
  4                       Plaintiffs,
  5       vs.
  6   THE CALIFORNIA INSTITUTE OF
      TECHNOLOGY,
  7
                          Counterclaim-
  8                       Defendant.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                                  Case No. 2:16-cv-3714-GW-AGRx
                DEFS.’ MEM. IN SUPPORT OF MOTION FOR RELIEF FROM JUDGMENT UNDER RULE 60(B)
